Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 12/05/2022 have been entered. Claims 1-22 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Tomita et al (US 2009/0252898, ‘898 hereafter) in view of Uehira et al (US 2010/0045901, ‘901 hereafter). 
Regarding claims 1-7 and 12-16, ‘898 discloses optically anisotropic film formed from a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound and an acidic compound ([0011]-[0025]), wherein the acidic group can be carboxylic group or sulfonic group which have pKa value in the presently claimed range of -10 to 5, and the acid content can be as low as 1% mol% ([0110], which also satisfies Expression (I)  and limitations as in the present claims 1-4 ([0091]-[0097], [0178]-[0179], pKa of COOH is about 5, content value of acidic compound in 1 mol % is estimated having 1 part per 100 parts of polymerizable liquid crystal compound because the acidic LC monomer has similar molecular weight as other polymerizable rod-like LC, see [0079],  [0096] and [0109]). ‘898 discloses that the composition contains a polymerizable liquid crystal compound which can be horizontally aligned ([0118]), but does not specifically set forth that the polymerizable compound is a compound represented by formula (I) as recited in the present claims 1 , 5 and 14. However, ‘901 discloses an optically anisotropic film formed from a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound, wherein the compound represented by a chemical formula reading upon instantly claimed Formula (1) as recited in the present claims 1, 5 and 14 ([0011]-[0024], [0048]-[0088], Examples). ‘901 also discloses that the composition can be used to form an optically anisotropic film with reverse wavelength dispersion ([0008]). In light of these teachings, one of ordinary skill in the art would have used the polymerizable liquid crystal compound as taught by ‘901, to modify the polymerizable liquid crystal composition of ‘898, in order to render an anisotropic film having reverse wavelength dispersion, when this property is so desirable.  
 Regarding claims 8-11, 17-20 and 22, modified ‘898 teaches all the limitations of claims 1 and 2, ‘898 also discloses an optical film comprising the optically anisotropic film, which is applicable to polarizing plate and image display device ([0031]-[0033], [0231]). ‘901 also discloses that the optical film can be used in LCD to widen view angle  ([0250]) and an EL display to reduce reflection ([0251]).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that the polymerizable liquid crystal composition as recited in the present claim 1, wherein the acidic compound is one of the compound represented by chemical formulae as listed in the present claim 21. 
Response to Arguments
Applicant's arguments filed on 12/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited reference Tomita does not disclose that the content of the acidic compound is in a range of 0.05 to 5 part by mass with respect to 100 parts by mass of the polymerizable liquid crystal compound. The examiner does not agree this assertion because Tomita express discloses that the acidic compound can be as low as 1 mol%, which is expected to satisfy instantly claimed range because the molecular weight of the acidic LC compound of Tomita is similar to the molecular weight of other polymerizable liquid crystal compounds, thus the content value based on mole is substantially close to content value based on mass. 
For the reason set forth here and of record, the claims stand properly rejected. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782